Opinion by
Orlady, J.,
While some of the assignments of error present questions that are not entirely free from doubt, we are not *155prepared to say that there is any error suggested that would justify a reversal of the judgment.
In the opinion filed by the learned trial judge, Foed, J., refusing to grant a new trial and to enter judgment n. o. v. the questions involved in this appeal are fully reviewed and rightly decided. The disputed facts in the case were clearly and adequately submitted to the jury, and the verdict was warranted by the evidence adduced in the trial.
The judgment is affirmed.